Citation Nr: 1738168	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  11-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected schizoaffective disorder.  

2.  Entitlement to an effective date earlier than September 25, 1986, for eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  

3.  Entitlement to an effective date earlier than September 25, 1986, for payment of additional compensation for the Veteran's dependent child, C.W.

4.  Entitlement to an effective date earlier than September 25, 1986, for payment of additional compensation for the Veteran's dependent spouse.  

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disease or injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1972 to October 1974.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the RO that, in pertinent part, assigned an effective date of September 25, 1986, both for the award of service connection for a schizoaffective disorder evaluated as 70 percent disabling, and for basic eligibility to dependents' educational assistance (DEA) benefits under Chapter 35, Title 38, United States Code; and from an August 2011 decision of the RO that denied service connection for sleep apnea.  The Veteran timely appealed for a higher initial rating, for an earlier effective date for DEA benefits, and for service connection for sleep apnea.

Also in April 2009, the RO notified the Veteran that VA was paying him as a Veteran with two dependents; and that the payment included an additional amount for his spouse and child.  The Veteran requested earlier effective dates for such payments.  In October 2010, the RO explained that the payment start date was the first day of the month following the effective date of the award.  Hence, consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

In July 2014, the Board remanded each of the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, in the April 2009 decision, the RO granted a TDIU, effective September 25, 1986 concurrent with the effective date for service connection for schizoaffective disorder.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period from September 25, 1986, to November 6, 1996, actual unemployability due to a schizoaffective disorder has been demonstrated.

2.  For the rating period from November 7, 1996, the Veteran's schizoaffective disorder has been manifested by occupational and social impairment with deficiencies in most areas due to depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, circumstantial or circumlocutory or stereotyped speech, speech intermittently illogical or obscure or irrelevant, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances; 
total occupational and social impairment due to such symptoms on par with the level contemplated at the 100 percent level are not manifested.

3.  The Veteran filed a claim for service connection and compensation for a schizoaffective disorder on September 25, 1986.

4. The effective date of the award of basic eligibility to DEA benefits under Chapter 35 cannot be earlier than the effective date of the grant of service connection for a schizoaffective disorder-that is, September 25, 1986.

5. The effective date of the payment of additional compensation for the Veteran's dependent child, C.W., cannot be earlier than the effective date of the grant of service connection for a schizoaffective disorder-that is, September 25, 1986.

6. The effective date of the payment of additional compensation for the Veteran's dependent spouse cannot be earlier than the effective date of the grant of service connection for a schizoaffective disorder-that is, September 25, 1986.


CONCLUSIONS OF LAW

1.  For the rating period from September 25, 1986, to November 6, 1996, the criteria for an initial 100 percent disability rating for a schizoaffective disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.132, Diagnostic Code 9200 (1986); 38 C.F.R. § 4.16(c) (1996).

2.  For the rating period from November 7, 1996, the criteria for a disability rating in excess of 70 percent for a schizoaffective disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9211 (2016).

3.  The criteria for an effective date earlier than September 25, 1986, for the award of basic eligibility to DEA benefits under Chapter 35 are not met.  38 U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 3.341, 3.400 (2016).

4.  The criteria for an effective date earlier than September 25, 1986, for the payment of additional compensation for the Veteran's dependent child, C.W., are not met.  38 U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 3.341, 3.400 (2016).

5.  The criteria for an effective date earlier than September 25, 1986, for the payment of additional compensation for the Veteran's dependent spouse are not met.  38 U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 3.341, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by November 2004 and May 2015 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Rating

As a preliminary matter, the Board notes that the RO had not considered applicable regulatory changes-effective February 3, 1988, and November 7, 1996-in its re-adjudication of the issue of a higher initial rating for service-connected schizoaffective disorder.  Given the Board's favorable action in this regard for when those regulatory changes were in effect, and the appropriateness of staged ratings, the Veteran is not prejudiced by the Board's proceeding to a decision on the merits at this time. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of schizoaffective disorder.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Service connection has been established for schizoaffective disorder, effective September 25, 1986.  The RO currently assigned an initial 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9211.

Rating Criteria

Under the rating criteria for schizophrenic disorder, schizoaffective type, a 70 percent rating is warranted when the ability to maintain effective and favorable relationships with people is seriously impaired, and where psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.

A 100 percent evaluation was warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in a profound retreat from mature behavior; or demonstrably unable to obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9200 (1986).

VA revised the criteria for evaluation of psychoneurotic disorders, effective on February 3, 1988.  53 Fed. Reg. 21-01 (Jan. 8, 1988) (codified at 38 C.F.R. § 4.132 (1988)).  The revised rating criteria are not applicable to the rating period prior to their effective date.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).

Under the general rating formula for psychoneurotic disorders, a 70 percent evaluation is warranted where the ability to establish or maintain effective or favorable relationships with people is severely impaired and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain and retain employment. 

A 100 percent evaluation requires that attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community and there be totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior.  The Veteran must be demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Psychoneurotic Disorders (from February 3, 1988, and prior to November 7, 1996).

VA again revised the criteria for evaluation of mental disorders, effective on November 7, 1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130 (1997)).  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a general rating formula. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Of significance, the Board notes that subsequent to March 1, 1989, and prior to November 7, 1996, the regulations provide that in cases where the only compensable service-connected disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a Veteran from securing or following a substantially gainful occupation, the mental disorder should be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).


Evaluation 
 
A decision promulgated by the Board in February 2009 established September 25, 1986, as the proper effective date for the award of service connection and compensation for service-connected schizoaffective disorder.

Likewise, a decision promulgated by the Board in July 2014 established September 25, 1986, as the proper effective date for the award of total disability rating based on individual unemployability (TDIU).  This decision was affirmed by the United States Court of Appeals for Veterans Claims in July 2015.

Historically, the evidence of record reveals that the Veteran essentially reported no work history since his separation from active service in 1974.  He contended that his nerves prevented him from securing or following substantive gainful employment.  The Veteran also took medication to control hallucinations, which made him groggy and drowsy.  A psychiatric evaluation in February 1978 revealed that the Veteran was rather evasive regarding his difficulties, and stated only that he had suffered "physical exhaustion and a nervous stomach."  Records show that he attended a state junior college in 1980, where he studied music.

Private records, dated in May 1985, reveal that the Veteran had discussed several activities he had engaged in; and that he felt the decrease in medications had helped him feel better.  He opened up somewhat about his defensiveness regarding his diagnosis and treatment, and he worried that his illness might be inherited by his children.  The Veteran also discussed his "demanding and aggressive" nature, and had some recognition of this turning people off and not accomplishing his goals; and then he quickly defended and justified his position by saying it was society that caused his and his families' problems.

Private records, dated in June 1985, reveal that the Veteran remained hyperactive and pressured to talk.  He reported that he continued to work with his Boy Scouts and was doing "research" on "legal matters" and was writing his autobiography.  In January 1986, one therapist noted that the Veteran was demanding and rigid and had numerous conflicts with therapists and with the public in general; and that the Veteran was bipolar with clear-cut mood swings, and he needed a therapist to follow him to document this behavior-hopefully, resulting in the apparent medication regimen. 

Social Security records, dated in February 1997, reveal that the Veteran reported being on disability since 1979 for "nervous problems;" and reported being hospitalized at least two times in the last ten years.  Psychiatric evaluation in July 1982 revealed that the Veteran continued to be rather extremely agitated, grandiose, and paranoid in his thinking and behavior; and that this was exhibited not only during the course of the examination but in written communications sent by the Veteran.  The physician opined in 1982 that the Veteran showed poor ability to perform work requiring frequent contact with others and to perform complex tasks; and showed fair ability to perform work where contact with others was minimal and to perform varied tasks.  In spite of treatment, the Veteran remained rather floridly psychotic and indeed had a severe psychiatric impairment.  Records also show that the Veteran reportedly last worked in September 1996 as an artist; and reportedly worked in administration, research, and food service.  His longest length of employment was approximately one month, which he stated was due to illness.  

A psychiatric evaluation in August 2000 reveals that the Veteran complained of irritability and depression.  He occasionally heard voices, though much less frequently since he started medication.  He reported that he sometimes did odd jobs.

Mental status evaluation in August 2000 revealed that the Veteran's affect was constricted, with a quality of flatness.  His mood was depressed and very anxious.  The Veteran admitted some thought broadcasting and thought insertion.  His thinking was coherent but tangential, with some looseness of association.  There were some persecutory ideations, but sometimes they also bordered on grandiosity regarding his skills.  The Veteran was oriented times four.  His memory was good for remote and recent events.  No obsessive or ritualistic behavior was observed or reported.  The Veteran's speech was slightly pressured, but normal in rate and flow.  There were no illogical or obscure speech patterns.  The Axis I assessment was schizoaffective disorder, severe and chronic, bipolar type.  A GAF score of 45 was assigned.  The examiner noted that the Veteran had difficulty with jobs, and that he had some delusional thinking that seemed more controlled with medications.

The report of an August 2003 VA (contract) examination shows a global assessment of functioning (GAF) score of 46, and includes an opinion that the Veteran was unable to perform any occupational functions in this condition.

The report of a May 2015 VA examination reflects that the Veteran was diagnosed with schizoaffective disorder, depressive type.  His symptoms appeared relatively stable on current medication regimen.  Current symptoms included depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, circumstantial or circumlocutory or stereotyped speech, speech intermittently illogical or obscure or irrelevant, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The May 2015 examiner noted that the Veteran's medications largely controlled his psychotic symptoms.  The Veteran did report problems with depression, anergia, low motivation, increased appetite and over-eating, and helplessness.  The May 2015 examiner found occupational and social impairment with deficiencies in most areas-such as work, school, family relations, judgment, thinking, and mood.  

From September 25, 1986, to November 6, 1996

As noted above, during the applicable rating period, the Veteran's particular symptoms of schizoaffective disorder do preclude employment.  Thus, total occupational impairment is found.  In essence, the award of a TDIU demonstrates the Veteran's unemployability so as to warrant an initial 100 percent disability rating for schizoaffective disorder under the former rating criteria prior to November 7, 1996.  38 C.F.R. § 4.132, Diagnostic Code 9200 (1986); see also 38 C.F.R. § 4.16(c) (1996).


From November 7, 1996

Here, the GAF scores assigned have primarily ranged from 46 to 45.  A GAF score of 46 or 45 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); and is indicative of serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

In this case, the Veteran's manifestations of a schizoaffective disorder have included depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, circumstantial or circumlocutory or stereotyped speech, speech intermittently illogical or obscure or irrelevant, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  Here, the severity of such symptoms demonstrates that it is to a degree as that contemplated by the currently assigned 70 percent disability rating.  This is on par with the level of the Veteran's difficulty in adapting to stressful circumstances, including work or a work-like setting.  Such symptoms have been noted throughout the rating period, and would certainly affect the Veteran's ability to establish and maintain effective relationships.  

However, the Board notes that, for the applicable rating period, the Veteran's disability picture is not reflective of total occupational and social impairment due to the types of symptoms contemplated by the regulation.  At least one examiner has noted that the Veteran's psychotic symptoms are largely controlled by medication.  His particular symptoms do preclude employment; that said, those symptoms causing such impairment are not on par with the level contemplated by those found at the total rating level.  For example, that level contemplates total impairment due to exhibiting grossly inappropriate behavior, persistent delusions, or presenting a persistent danger of hurting himself or others.  Furthermore, it speaks to memory loss of such severity that the person does not remember his or her own name.  While the Veteran certainly has occupational and social impairment with deficiencies in most areas, the evidence does not show that he does not understand his surroundings such as contemplated by the total level.  The file also contains statements, briefs, and petitions to the Court and Board that are sufficiently thoughtful and articulate as to demonstrate a level of function better than that contemplated in a 100 percent schedular rating.  

As to the Veteran's social impairment, the Board observes that the Veteran is often isolated and has difficulty establishing and maintaining relationships.  But the evidence demonstrates that he is not totally isolated.  He maintains a sufficient relationship with his wife, even though they at times live apart.  He was oriented and alert to the interview situation and in contact with reality.  He noted some problems with his memory, and explained that he had so much on his mind.  This required some level of ability to function in society that is more than the total impairment contemplated by the total rating criteria. 

In short, the Board finds that the overall severity, frequency, and duration of the Veteran's symptoms during the rating period from November 7, 1996, are not on par with the level of severity contemplated by the total rating criteria.

Disability Ratings

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record.)

III.  Earlier Effective Dates

The Veteran contends, in essence, that he is entitled to an effective date earlier than September 25, 1986, for basic eligibility to DEA benefits under Chapter 35; for payment of additional compensation for the Veteran's dependent child, C.W.; and for payment of additional compensation for the Veteran's dependent spouse.

Generally, the effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

The effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 C.F.R. § 3.400(o)(2).

As noted above, a decision promulgated by the Board in February 2009 established September 25, 1986, as the proper effective date for the award of service connection and compensation for service-connected schizoaffective disorder.  The Board also notes that service connection has not been awarded for any other disability.

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

In this case, the RO assigned an effective date of September 25, 1986, for the award of basic eligibility to DEA benefits under Chapter 35; for the payment of additional compensation for the Veteran's dependent child, C.W.; and for the payment of additional compensation for the Veteran's dependent spouse.  The effective date of each award was predicated on the basis of the Veteran's award of service connection for a schizoaffective disorder.  This date corresponds with the Veteran's claim, pursuant to which service connection for a schizoaffective disorder was granted.  

The Board must emphasize that the effective date of an award of compensation cannot precede the effective date of the grant of service connection.

Accordingly, the Board concludes that the record presents a legal basis for assignment of an effective date no earlier than September 25, 1986, for the award of basic eligibility to DEA benefits under Chapter 35; for the payment of additional compensation for the Veteran's dependent child, C.W.; and for the payment of additional compensation for the Veteran's dependent spouse.  Roberson v. Principi, 251 F.3d 1378 (2001).  

 
ORDER

For the rating period from September 25, 1986, to November 6, 1996, an initial 100 percent disability rating is granted for service-connected schizoaffective disorder, subject to the regulations governing the award of monetary benefits.

For the rating period from November 7, 1996, a disability rating in excess of 70 percent is denied.

An effective date earlier than September 25, 1986, for the award of basic eligibility to dependents' educational assistance (DEA) benefits under Chapter 35, is denied.
 
An effective date earlier than September 25, 1986, for the payment of additional compensation for the Veteran's dependent child, C.W., is denied.

An effective date earlier than September 25, 1986, for the payment of additional compensation for the Veteran's dependent spouse, is denied.


REMAND

The Veteran seeks service connection for obstructive sleep apnea.

Service treatment records show that the Veteran reported trouble sleeping and depression with a paranoid ideation at the time of his separation examination from active service in October 1974.

The post-service treatment records include an August 2000 psychiatric evaluation, in which the examiner opined that the Veteran's sleep impairment may now be due to a combination of his illness and his sleep apnea which had not been properly diagnosed (and the Veteran was waiting to have tests).

The report of a May 2015 VA examination reveals symptoms of chronic sleep impairment.  The Veteran reported that he fell asleep easily, that he fell asleep in the waiting room, and that he has sleep apnea.  He reported that he only was able to tolerate a C-PAP machine for approximately three-to-four hours, and that he felt like he was suffocating.  

Under these circumstances, the Board finds that the evidence of record does contain credible lay evidence of sleep apnea but is inconclusive with respect to a diagnosis and a determination whether the current disorder is attributable to the Veteran's sleep problems during active service.   An examination is needed to determine whether the Veteran has a current disability manifested by sleep apnea that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2016).  

With regard to secondary service connection, the Board finds that there is no opinion regarding whether any current sleep disorder is proximately due to or aggravated by his service-connected schizoaffective disorder.  Hence, the Board cannot resolve this matter without further medical clarification.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, from June 2015 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of sleep apnea, and the likely etiology of each disease or injury. 

For any current disability identified, the examiner(s) is requested to determine:

(a) Whether it is at least as likely as not (50 percent probability or more) that it either had its onset in active service, or is the result of disease or injury incurred during active service-specifically, to include the in-service complaints of trouble sleeping.  If other causes are more likely, those should be noted.

(b) Whether it is at least as likely as not (50 percent probability or more) that any current sleep apnea is caused by his service-connected schizoaffective disorder. 

(c)  Whether it is at least as likely as not (50 percent probability or more) that any current sleep apnea is aggravated by (i.e., has permanently increased in severity beyond the natural progress due to) his service-connected schizoaffective disorder.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of obstructive sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected schizoaffective disorder.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner determines that opinions cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that opinions cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Veteran's claims file, to include this REMAND, must be made available to the examiner, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMO.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


